Citation Nr: 9925535	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of degenerative joint disease of the thoracic 
and lumbar spine, currently evaluated as 10 percent 
disabling.

2.  Evaluation of degenerative joint disease of the cervical 
spine, currently evaluated as 10 percent disabling.

3.  Evaluation of hypertensive cardiovascular disease, 
currently evaluated as 10 percent disabling.

4.  Evaluation of degenerative joint disease of the left 
knee, postoperative partial medial meniscectomy, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right knee.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), which denied increased evaluations for 
degenerative joint disease of the cervical spine, 
degenerative joint disease of the lumbar and thoracic spine, 
hypertensive cardiovascular disease, degenerative joint 
disease of the left knee, and degenerative joint disease of 
the right knee.  The veteran and his representative appeared 
before a Member of the Board at a Travel Board hearing at the 
RO in November 1996.

In March 1997, the Board REMANDED this case for further 
development.  Following review of the additional evidence, 
the RO, in a June 1998 rating decision, granted a temporary 
total rating for convalescence for left knee surgery from 
March 25, 1995 to May 1, 1995, increased the evaluation of 
degenerative joint disease of the left knee to 10 percent 
effective November 1990 and increased the evaluation of 
hypertensive cardiovascular disease to 10 percent effective 
from December 1995.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluation for his cervical, thoracic, and lumbar 
spine degenerative joint disease, degenerative joint disease 
of both knees, and hypertensive cardiovascular disease to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The veteran's claims for increased evaluations for 
degenerative joint disease of the right and left knee are the 
subject of the attached REMAND.

FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is 
manifested by limitation of motion of the lumbar spine and 
pain on extreme motion.

2.  The veteran's symptoms are consistent with no more than 
moderate functional impairment of the lumbar spine.

3.  Degenerative joint disease of the cervical spine is 
manifested by complaints of pain and x-ray evidence of 
degenerative changes of the cervical spine.

4.  The veteran's hypertensive cardiovascular disease has 
been shown to be manifested by left ventricular hypertrophy, 
cardiomegaly, diastolic blood pressure readings predominantly 
of 100 and below; systolic blood pressure readings 
predominantly of 160 and below; and requiring the ongoing use 
of hypertensive medication.

5.  Thoracic disability is manifested by periarticular 
pathology productive of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5291, 5292, 5295 
(1998).

2.  Degenerative joint disease of the cervical spine is no 
more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5290 (1998).

3.  Degenerative joint disease of the thoracic spine is 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5291 (1998).

4. The criteria for a 30 percent evaluation for hypertensive 
cardiovascular disease have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his degenerative joint disease of the 
thoracic, lumbar, and cervical spine and for his hypertensive 
cardiovascular disease. 

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the claimant subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

I.  Thoracic and lumbar spine

At his July 1990 retirement examination, the veteran 
complained of chronic low back pain.  At a January 1991 VA 
examination, the veteran reported a history of acute 
lumbosacral sprain during service with chronic low back pain.  
The veteran complained of low back pain aggravated by weather 
changes, bending, lifting, prolonged standing or walking with 
stiffness and occasional muscle spasms.  On evaluation, 
flexion of the lumbar spine was limited to 35 degrees without 
pain and all other ranges of motion of the lumbar spine were 
normal.  X-ray studies revealed minimal osteoarthritis of the 
thoracic spine and normal lumbar spine.  The diagnosis was 
minimal osteoarthritis of the thoracic and lumbar spine.  In 
a March 1991 rating decision, the RO granted service 
connection for degenerative arthritis of the lumbar and 
thoracic spine and assigned a 10 percent disability 
evaluation under Diagnostic Code 5292. 

A July 1994 VA medical record shows that the veteran was seen 
for complaints of chronic low back pain.  The impression 
included chronic low back with degenerative disc disease.  At 
a December 1994 VA examination, the veteran complained of 
constant low back pain.  Range of motion exercises of the 
lumbar spine revealed forward flexion to 80 degrees, backward 
extension to 30 degrees, bilateral flexion to 35 degrees, and 
bilateral rotation to 30 degrees.  The examiner noted that 
there was pain on motion with complaints of severe pain on 
backward extension.  X-ray studies revealed degenerative 
joint disease in the thoracic and lumbar spine.  The 
diagnosis was degenerative joint disease of the thoracic and 
lumbar spine.  In a January 1995 rating decision, the RO 
continued the veteran's 10 percent evaluation.

The veteran disagreed with this evaluation.  As set forth in 
the Schedule for Rating Disabilities, degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).   
A 10 percent evaluation is warranted for slight limitation of 
motion of the lumbar spine and for moderate and severe 
limitation of the dorsal spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5291, 5292.   A 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine (Diagnostic Code 5292).  Severe limitation of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  Lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position warrants 
a 20 percent evaluation.  A 40 percent evaluation would be 
appropriate when there is severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1998), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

Medical records from the Fort Polk, Louisiana military 
facility from 1991 to 1996 indicate that the veteran was seen 
on several occasions between 1991 and 1994 complaining of 
pain and muscle spasms in the lumbar spine with occasion pain 
radiating into his legs.  Evaluations revealed 40 to 50 
percent of full range of motion of the lumbar spine with 
increased symptoms.  Assessments included acute myositis, 
degenerative joint disease of the lumbar spine, and 
mechanical low back pain with decreased lumbar mobility. 

At his November 1996 hearing, the veteran testified that he 
experienced constant pain in his low back that hindered his 
ability to walk or sit for long periods of time.

During a May 1997 VA examination, the veteran reported 
injuring his back during service and complained of pain in 
his back when the weather changes.  On evaluation, there was 
no postural abnormality or fixed deformity of the back and 
musculature of the back was normal.  Range of motion 
exercises revealed forward flexion to 85 degrees, backward 
extension to 30 degrees, bilateral rotation to 35 degrees, 
and bilateral rotation to 35 degrees.  It was noted that the 
thoracic spine does not have anatomical range of motion.  The 
examiner observed that there was objective evidence of pain 
at extremes of range of motion of the lumbar spine.  X-ray 
evaluations of the thoracic and lumbar spine were normal.  
The diagnoses were chronic lumbar strain without arthritis 
and normal thoracic spine.

After having reviewed the evidence, the Board concludes that 
the evidence supports the grant of a 20 percent evaluation 
for degenerative joint disease of the lumbar spine.  The 
veteran's symptoms in recent years have included constant low 
back pain, occasional muscle spasm, stiffness, verified 
limitation of motion with x-ray evidence of minimal 
degenerative changes in the thoracic and lumbar spine.  In 
regard to the lumbar range of motion, the evidence has 
reflected varying degrees of motion.  At times, there is 
evidence of slight limitation of motion.  At times, the 
decrease in range of motion and the complaint of pain was 
considered to be the result of malingering.  However, the 
examination reports that seem to best reflect the veteran's 
functional impairment are those that come from Ft. Polk.  The 
examination reports, far more so than the VA examinations, 
comply with the basic DeLuca requirements.  Those 
examinations tend to establish the presence of moderate 
functional impairment of the lumbar spine.  Thus, the Board 
finds that the above evidence is indicative of a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine.

The veteran is competent to report his symptoms.  However, he 
has not provided any basis to award an evaluation in excess 
of 20 percent for the lumbar spine.  The record establishes 
that there may be acute flare-ups, as demonstrated by the Ft. 
Polk records.  However, even during a flare-up, he retained 
50 percent of the range of motion.  Although there was spasm, 
a 20 percent evaluation contemplates the presence of spasm.  
See Code 5295.  38 C.F.R. §§ 4.40, 4.45.  There was no 
evidence of more motion than normal and the veteran has not 
detailed excess fatigability.  There has never been evidence 
of a positive Goldthwait's sign, description of a severe 
strain, marked limitation of motion or abnormal mobility on 
forced motion.  There was no indication of listing of the 
whole spine.  Additionally, the range of motion exercises do 
not indicate severe limitation of motion of the lumbar spine.  
To the extent that it may be implied that he has such severe 
pain that he has severe functional impairment, such assertion 
would not be credible.

The Board observes that the Court has held that Diagnostic 
Code 5003 indicates that where the arthritis is established 
by X-ray and there is evidence of painful motion under 
§ 4.59, such is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  See 
also Hicks v. Brown, 8 Vet. App. 417 (1995).   In the instant 
case, there is already a 20 percent evaluation for this 
disability.  Application of Diagnostic Code 5003 with § 4.59 
does not alter this evaluation.  

In regard to the thoracic spine, the examiner noted that the 
thoracic spine does not have an anatomic range of motion.  We 
do not challenge his statement on a medical basis.  However, 
the regulations, which are binding on the RO and the Board 
establish that the thoracic spine does have a range of 
motion.  We shall not remand again for an examination that 
complies with regulations.  The veteran has complained of 
pain in the thoracic spine.  Although the recent examiner 
noted that the thoracic spine was normal, a prior examiner 
decided that there was osteoarthritis.  Clearly one examiner 
is wrong.  Since the RO granted service connection for 
arthritis and a 1991 radiograph was interpreted as showing 
osteoarthritis, the Board is unprepared to state that the 
previously identified arthritis disappeared.  The Board has 
an obligation to base the decision on all the evidence of 
record, not just the very last examination that happens to be 
in the file.

Periarticular pathology productive of painful motion is 
entitlement to a compensable evaluation.  In this case, a 10 
percent evaluation is also the maximum evaluation for 
limitation of motion or function of the thoracic spine.  
Therefore, further DeLuca analysis would serve no useful 
purpose.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Based 
on the provisions of Code 5291 and 38 C.F.R. § 4.25(c), the 
thoracic spine should be separately rated.  

II.  Cervical spine

Service medical records reveal that the veteran was seen 
during service complaining of left-sided neck and shoulder 
pain.  On evaluation, there was left sided muscle spasm of 
the neck with pain in rotation of neck and decreased pinprick 
over the left hand.  The assessment was cervical strain.  At 
a January 1991 VA examination, the veteran reported a history 
of intermittent neck pain for the past 6 to 7 years during 
service with chronic low back pain.  The veteran complained 
of intermittent diffuse tingling, numbness, and pain in the 
upper left extremity with intermittent stiffness and muscle 
spasms of the cervical spine.  On evaluation, there was mild 
tenderness of the cervical spine with normal range of motion.  
X-ray studies of the cervical spine revealed minimal 
degenerative joint disease with some spur formation on C4-5 
and slight narrowing of the disc space.  The diagnosis was 
degenerative disc disease of the cervical spine.  In a March 
1991 rating decision, the RO granted service connection for 
degenerative arthritis of the cervical spine and assigned a 
10 percent disability evaluation under Diagnostic Code 5290.

At a November 1994 VA examination, the veteran complained of 
constant low back pain.  There were no complaints of neck or 
cervical spine pain.  On evaluation, there were no findings 
as to the cervical spine.  X-ray studies revealed 
degenerative joint disease of the cervical spine.  The 
diagnosis was degenerative joint disease of the cervical 
spine with very low limitation of motion.  In a January 1995 
rating decision, the RO continued the veteran's 10 percent 
evaluation for degenerative joint disease of the cervical 
spine.

The veteran disagreed with this evaluation.  As set forth in 
the Schedule for Rating Disabilities, degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).   
A 10 percent evaluation is warranted for slight limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5290.   A 20 percent evaluation is warranted for 
moderate limitation of motion of the cervical spine 
(Diagnostic Code 5290).  Severe limitation of the cervical 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1998).

As noted previously noted, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  
The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. §§  4.40, 4.45 (1998), 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown,  8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

Medical records from the Fort Polk, Louisiana military 
facility from 1991 to 1996 indicate that the veteran was seen 
in 1992 complaining of neck stiffness and pain. On 
evaluation, neck rotation was limited secondary to spasm of 
the neck.  The assessment was somatic discomfort of the neck. 

At his November 1996 hearing, the veteran testified that he 
experienced limitation of motion of the neck due to pain.

During a May 1997 VA examination, the examiner reported that 
the veteran did not complain of any problems of the cervical 
spine.  Range of motion exercises of the cervical spine 
revealed forward flexion to 30 degrees, backward extension to 
30 degrees, bilateral rotation to 40 degrees, and bilateral 
rotation to 55 degrees.  X-ray studies of the cervical spine 
revealed degenerative changes of the cervical spine with 
degeneration of the 4th disc and slipping and spurring at C4-
5.  The diagnosis was degenerative joint disease of the 
cervical spine and 4th cervical disc with spurring at C4-5.   

The veteran is competent to report his symptoms.  However, he 
has not provided any basis to award an evaluation in excess 
of 10 percent.  X-ray studies of the cervical spine at his 
May 1997 VA examination revealed degenerative joint disease 
of the cervical spine.  As set forth above, degenerative 
arthritis established by X-ray findings is evaluated on the 
basis of limitation of motion of the specific joint or joints 
involved and the painful motion thereof.  At the May 1997 VA 
examination, there were no complaints of any difficulties of 
the cervical spine.  There was no objective evidence of 
muscle spasm, pain on motion of any movement of the cervical 
spine.  Moreover, the range of motion exercises reveal that 
the veteran retains remarkably good range of motion of the 
cervical spine.  This reflects that there is minimal 
functional impairment due to painful motion.  Other 
functional impairments were similarly missing.  There was no 
evidence of weakness, musculature of the back was normal and 
the record establishes that there was no atrophy.  38 C.F.R. 
§§  4.4, 4.45.  There was no evidence of more motion than 
normal and the veteran has not detailed excess fatigability.  

The Board observes that the Court has held that Diagnostic 
Code 5003 indicates that where the arthritis is established 
by X-ray and there is evidence of painful motion under 
§ 4.59, such is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  See 
also Hicks v. Brown, 8 Vet. App. 417 (1995).   In the instant 
case, the RO has already granted a 10 percent evaluation for 
this disability.  Application of Diagnostic Code 5003 with 
§ 4.59 does not alter this evaluation.  In fact, in this
instance, although the veteran previously complained of pain 
in the neck, at the most recent examination, there was no 
complaint of painful motion or objective evidence of such, 
§ 4.59 does not aid the evaluation.  The current 10 percent 
evaluation adequately addresses the veteran's symptomatology.

Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
degenerative joint disease of the cervical spine, currently 
evaluated as 10 percent disabling.  Thus, the claim is 
denied.

III.  Hypertensive cardiovascular disease

A March 1990 medical notation revealed a blood pressure 
reading of 152/114.  At his July 1990 retirement examination, 
the veteran reported a history of high blood pressure.  On 
evaluation, his blood pressure was 126/78.  The examiner 
noted that the veteran had high cholesterol and that his EKG 
was abnormal.  An October 1990 consultation for high blood 
cholesterol and triglyceride levels showed a blood pressure 
reading of 112/82.

At a January 1991 VA examination, the veteran reported a 
history of high blood pressure since November 1989.  The 
veteran denied experiencing headaches, dizziness, syncope, 
external dyspnea, or chest pain.  On evaluation, his blood 
pressure readings were from 130/74 and 128/74 while sitting, 
142/84 and 126/84 while standing, and 136/80 and 126/80 while 
laying down.  Laboratory tests revealed high cholesterol and 
triglycerides.  An X-ray disclosed slight to moderate 
cardiomegaly.  The final diagnoses included hypertensive 
cardiovascular disease.  In a March 1991 rating decision, the 
RO granted service connection for hypertensive cardiovascular 
disease and assigned a noncompensable evaluation.

A July 1994 VA medical record registered the veteran's blood 
pressure at 160/90.  At a December 1994 VA cardiovascular 
examination, the veteran reported a history of high blood 
pressure since 1989, but stated he did not take medication 
for such.  The veteran reported experiencing occasional chest 
pain and stated he had been told he had a heart murmur.  On 
evaluation, his blood pressure readings were 146/86 in the 
right arm and 140/80 in the left arm.  The heart had regular 
rhythm with no murmur or gallop.  An electrocardiogram 
revealed sinus bradycardia 51 BPM with left ventricular 
hypertrophy and ST-T wave abnormality.  The final diagnoses 
included sinus bradycardia 51 BPM, left ventricular 
hypertrophy, and ST-T wave abnormality, maybe inferior or 
anterior lateral ischemia.  In a January 1995 rating 
decision, the RO continued the noncompensable evaluation for 
hypertensive cardiovascular disease.  

On and before January 12, 1998, the Schedule for Rating 
Disabilities directed that a 10 percent evaluation was to be 
assigned for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more, or continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation required the diastolic pressure to be 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  A 30 percent 
evaluation is warranted for hypertensive heart disease with 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, and moderate dyspnea on 
exertion.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).      

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to cardiovascular disabilities including hypertension.  Under 
the amended rating schedule, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure to be 
predominantly 110 or more or the systolic pressure to be 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998).  A 10 percent evaluation for hypertensive 
heart disease requires a workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication required.  A 
30 percent evaluation is warranted when the workload is 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of acute 
congestive heart failure in the past year, or workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. Diagnostic Code 7007 (1998).  

The Court has clarified that "where the law or regulation 
changes after the claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
conclude, the version most favorable to the appellant should 
. . . apply . . ."  Cohen v. Brown, 10 Vet. App. 128,139 
(1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 
(1990). 

Medical records from the Fort Polk, Louisiana military 
facility from October 1991 to May 1993 show blood pressure 
readings ranging from 120/86 to 170/100.   Clinical 
evaluations from June 1994 to July 1994 reveal blood pressure 
readings from 149/94 to 135/85.  A military medical report, 
dated January 3, 1995, shows blood pressure readings of 
184/104, 158/98, and 179/108 within a 6-hour period.  The 
veteran complained of abdominal pain and denied a history of 
hypertension and coronary artery disease.  The veteran was 
admitted to ICU.  The veteran was transferred to a private 
hospital for evaluation of rule out myocardial infarction.  
At the time of his transfer, his blood pressure readings 
ranged from 119/82 to 126/84. 

A January 1995 private hospitalization summary reports that 
the veteran was transferred from a military hospital with a 
diagnosis of unstable angina, rule out myocardial infarction.  
His history of hypercholesterolemia with labile hypertension 
without medication was noted.  On evaluation, his blood 
pressure reading was 120/70.  During the hospitalization, the 
veteran underwent a cardiac catheterization, which revealed 
normal coronary arteries and normal left ventricle.  The 
diagnoses were gastrointestinal symptoms, probably the result 
of gastritis and normal coronary arteries and left 
ventricular function.  

Medical records from the Fort Polk military facility from 
February 1995 to September 1996 show continued treatment for 
hypertension.  A February 1995 medical record indicates blood 
pressure readings ranging from 142/76 to 148/82.  The 
examiner noted that the veteran had a history of 
hypertension, but that his blood pressure was currently okay.  
The examiner remarked that the veteran would be followed for 
need to start medical therapy.  A March 1995 notation showed 
a blood pressure reading of 162/78.  A December 1995 medical 
record revealed blood pressure readings of 163/90 and 150/85.  
Laboratory tests showed high cholesterol and triglyceride 
levels.  The examiner stated that he would attempt to treat 
the veteran's hypertension with medication.  Medical records 
from April to June 1996 show blood pressure readings of 
163/71, 149/73, 158/94.  In June 1996, the physician changed 
the veteran's blood pressure medication.  At a September 1996 
check-up, the veteran's blood pressure readings were 141/67 
and 125/63.  There was regular rate and rhythm of the heart 
without murmur.  The assessment included hypertension, well 
controlled on current medication.

At his November 1996 hearing, the veteran testified that he 
had been hospitalized at Fort Polk military hospital and then 
transferred to a private hospital because of a possible heart 
attack.  The veteran also testified that he currently took 
medication to control his blood pressure and occasionally 
experienced shortness of breath.

During a May 1997 VA examination, the veteran reported that 
hypertension was first noted in 1989, but that he did not 
take medication until 1990.  He complained of occasional 
headaches.  On evaluation, his blood pressure readings ranged 
from 134/76 to 137/72.  The diagnosis was hypertension, well 
controlled on medication.

The RO, in a June 1998 rating decision, increased the 
evaluation for hypertensive cardiovascular disease; 
hypertension to 10 percent effective December 1995.

Where, as in the instant case, the evaluation is increased 
effective from a certain date during the course of the 
appeal, the Board must consider whether an increased 
evaluation warranted not only subsequent to the increase but 
also prior to such increase.  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

Upon review of the evidence, the Board finds that the 
veteran's hypertensive cardiovascular disorder was shown to 
be manifested by diastolic blood pressure readings 
predominately of 100 and below and systolic blood pressure 
readings predominately of 160 and below beginning in January 
1995.  Military facility medical records show blood pressure 
readings ranging from 163/78 to 184/104 in January and March 
1995.  Although the veteran was not placed on medication at 
this time, his physician noted that he was being followed for 
determination of the need for medical therapy. 

Upon longitudinal review of the record, the Board finds that 
the veteran's hypertensive cardiovascular disease has been 
shown to be manifested by x-ray evidence and EKG evidence of 
cardiomegaly and left ventricular hypertrophy as well as 
diastolic blood pressure readings predominately of 100 and 
below; systolic blood pressure readings predominately of 160 
and below; and the need for ongoing use of anti-hypertensive 
medications.  Under the holding in Drosky v. Brown, 10 Vet. 
App. 251 (1997), the Board concludes that a 30 percent 
evaluation is warranted under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.

However, clinical evidence of record does not disclose that 
the veteran cardiovascular workload was greater than 3 METs 
but not greater than 5METs results in dyspnea, fatigue, 
angina, dizziness, or syncope.  Thus, an evaluation in excess 
of 30 percent is not warranted.  Here, the Board concludes 
that an increased evaluation of not more than 30 percent is 
warranted under 38 C.F.R. § 4.104, Diagnostic Code 7007.  The 
Board is aware that during on hospitalization, angina was 
suspected.  However, it was not confirmed and ultimately, the 
complaints were related to a non-cardiac cause.  


ORDER

A 20 percent evaluation for degenerative joint disease of the 
lumbar spine is granted subject to the laws and regulations 
governing the award of monetary benefits.  A 10 percent 
evaluation for limitation of the thoracic spine is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  An increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
10 percent disabling, is denied.  A 30 percent evaluation for 
hypertensive cardiovascular disease is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  


REMAND

The Board observes that the RO was directed in the March 1997 
REMAND to obtain an accurate examination of the veteran's 
disabilities including functional or other impairment of his 
knees.  These instructions were fairly clear in regard to the 
type of evaluation needed to meet the requirements of DeLuca 
v. Brown,  8 Vet. App. 202 (1995).  In an orthopedic 
examination of the knees in May 1997, the examiner indicated 
that the veteran complained of pain in both knees and 
experienced some loss of range of motion of the left knee.  
However, range of motion evaluations of the knees were not 
provided.  The examiner did not assess criteria under 5257.  
The examiner did not assess weakness, excess fatigability or 
any of the criteria necessary.  Remand instructions of the 
Board are neither optional nor discretionary.  Full 
compliance with such instructions is mandated by law.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO shall comply with item #3 of 
the March 1997 Remand pertaining to the 
veteran's disabilities of the knee.  
This Remand and the claims folder should 
be made available to the examiner prior 
to the examination.  The RO should 
schedule the veteran for an examination 
of his knees.  The examiner should 
identify active and passive ranges of 
motion and any associated pain, 
weakness, or other impairment, with a 
full description of the effect of such 
disability(ies) on the veteran's 
ordinary and vocational activities.  If 
there is no instability, subluxation, 
weakness, excess fatigability etc., that 
must be affirmatively noted in the body 
of the report. 

2.  The veteran is encouraged to submit 
evidence on his own that full describes 
his impairment of the knees.  38 C.F.R. 
§ 3.103.  The best evidence would 
consist of a medical report that details 
range of motion, strength, limitations 
due to pain, instability, subluxation, 
weakness and excess fatigability.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

